Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
M.A. Padilla et al., “Computer Simulation of Prostate Surgery”.  The IDS states “NO COPY ATTACHED”, however the Examiner was unable to find the reference.  Thus, the Padilla reference has not been considered.

Joanna Leng; “Scientific Examples of Virtual Reality and Visualization Applications” was entered into the IDS with the statement “NO COPY ATTACHED”, however the Examiner was able to find the reference.  Thus, the Leng reference was considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following references were considered (among others) in determining the patentability of claims 1-20:

Regarding claim 1, Sun et al. (“Sun95”, US Patent 9547940 B1) discloses an augmented reality surgical system (Sun95 (Abstract)) comprising:
a head mounted display configured to provide an optical view of a patient to a user and to inject received data content over top of the optical view to form an augmented reality view of the patient during a medical procedure (Sun95 (column 4 lines 39-49) obtains pre-operative images with inter-operative data.); 
a model database configured to store model data of tissue and/or organs of the patient generated from previously captured images of actual tissue and/or organs of the patient taken in advance of the medical procedure (Sun95 (column 4 lines 39-49) obtains pre-operative images with inter-operative data. Sun95 discloses a database that includes stored pre-operative image data and/or pre-operative three-dimensional surface models of the patient's internal organs.); and 
an augmented reality computing system comprising one or more processors (Sun95 Fig. 2 (20)), one or more computer-readable tangible storage devices (Sun95 Fig. 2 (22)), and program instructions (Sun95 Fig. 2 (32)) stored on at least one of the one or more storage devices for execution by at least one of the one or more processors;
retrieving at least a portion of said model data from the model database to generate a three-dimensional simulated view of internal tissues of the patient. (Sun95 (column 4 lines 39-49) merges renderings of pre-operative image data with intra-operative image data obtained using an endoscope in real time.);

Shekhar et al. ("Shekhar", US Pre-Grant Publication 20140303491 A1) discloses tracking a viewing direction of a user wearing the head mounted display (Shekhar [0024] tracks the location of the surgeon’s viewpoint.  Shekhar [0024] discloses overlaying ultrasound images on a live stereoscopic view of the surgical field provided by an HMD.);
tracking a viewing direction of the user using the head mounted display. (Shekhar [0024] tracks the location of the surgeon’s viewpoint.  Shekhar [0024] discloses overlaying ultrasound images on a live stereoscopic view of the surgical field provided by an HMD.)

Chopra et al. (“Chopra”, US Pre-Grant Publication 20180092698 A1) discloses tracking a position and/or location of the user wearing the head mounted display as the user changes position relative to the patient. (Chopra [0086] tracks users’ distance to a fiducial, then provides a user location relative to the patient position.)

Casas (US Pre-Grant Publication 20160191887 A1) discloses providing an optical view of the patient based on the tracked location and position of the user provided by the tracking mode, wherein said optical view of the patient is updated as the tracking mode updates the position and/or location of the user relative to the patient. (Casas [0119] changes an augmented reality view to a surgeon based on tracking the position of the surgeon’s head.)

Jones et al. (“Jones”, US Pre-Grant Publication 20160225192 A1) discloses using the generated simulated view as data content to display to the user using the head mounted display the generated simulated view over top of the optical view associated with the tracked viewing direction   (Jones (Figs. 10-11 [0069]-[0072]) illustrates selecting one of four video streams for display, depending on the surgeon’s line of sight.  When the surgeon’s line of sight is below virtual display (710), the surgeon can see the operation site (thus AR).)

However, the prior art of record, taken in combination, fails to teach or fairly suggest providing an optical view of the patient based on retrieving at least a portion of said model data from the model database to generate a three-dimensional simulated view of internal tissues based on both the tracked viewing direction of the user and the tracked location and/or position of the user relative to the patient, wherein said simulated view of internal tissues is updated as the tracked viewing direction of the user changes and is also updated as the tracked position and/or location of the user relative to the patient changes, such that generated three-dimensional simulated view shows internal tissues of the patient as if the user had visual access to those tissues of the patient based on both the user's tracked viewing direction and the user's tracked position and location.
Inglese et al. ("Inglese", US Pre-Grant Publication 20190046276 A1) discloses determining the user’s FOV (field of view) and user’s position to determine where to superimpose the image in the FOV.  Fig. 17 illustrates a loop (S470) where these steps are updated (Fig. 17 [0124]).  However determining a FOV is not the same as determining a viewing direction.
It wound not have been obvious to combine Sun95, Shekhar, Chopra, and Inglese to disclose retrieving a model of internal tissues of a patient, then displaying an augmented reality view of the tissues with the patient based on the user’s viewing direction (point of view) and the user’s position.

Regarding claim 11, in light of the allowance of claim 1, the system in claim 11 is similar and implemented with the system in claim 1. Therefore, claim 11 is allowed for the same reasons as claim 1.

Regarding claim 18, in light of the allowance of claim 1, the system in claim 18 is similar and implemented with the system in claim 1. Therefore, claim 18 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613